EXHIBIT 10.3

 

RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT, made as of September 30, 2005 (the “Grant Date”), between
Department 56, Inc., a Delaware corporation (the “Corporation”), and
                        (the “Grantee”).

 

WHEREAS, the Corporation has adopted the 2004 Stock Incentive Plan (the “Plan”)
for the purpose of providing employees, consultants and non-employee members of
its Board of Directors a proprietary interest in pursuing the long-term growth,
profitability and financial success of the Corporation (except as otherwise
expressly set forth herein, the capitalized terms used in this Agreement shall
have the same definitions set forth in the Plan).

 

WHEREAS, pursuant to the Plan, the Board of Directors has determined to grant an
Other Stock-Based Award to the Grantee in the form of shares of Common Stock
subject to the terms, conditions and limitations provided herein and in the Plan
(“Restricted Stock”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.             GRANT OF RESTRICTED STOCK.


 


1.1           THE CORPORATION HEREBY GRANTS TO THE GRANTEE, ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, THE NUMBER OF SHARES OF RESTRICTED STOCK
SET FORTH UNDER THE GRANTEE’S NAME ON THE SIGNATURE PAGE HERETO.


 


1.2           THE GRANTEE’S RIGHTS WITH RESPECT TO ALL THE SHARES OF RESTRICTED
STOCK SHALL REMAIN FORFEITABLE AT ALL TIMES PRIOR TO THE LAPSE DATE (AS DEFINED
BELOW).


 


1.3           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND SUBJECT
TO, THE TERMS OF THE PLAN (THE PROVISIONS OF WHICH ARE INCORPORATED HEREIN BY
REFERENCE).


 


2.             RIGHTS OF GRANTEE.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, THE GRANTEE SHALL BE ENTITLED, AT ALL TIMES ON AND AFTER THE GRANT
DATE, TO EXERCISE ALL RIGHTS OF A SHAREHOLDER WITH RESPECT TO THE SHARES OF
RESTRICTED STOCK (WHETHER OR NOT THE RESTRICTIONS THEREON SHALL HAVE LAPSED),
OTHER THAN WITH RESPECT TO THOSE SHARES OF RESTRICTED STOCK WHICH HAVE BEEN
FORFEITED PURSUANT TO SECTION 3.2 HEREOF, INCLUDING THE RIGHT TO VOTE THE SHARES
OF RESTRICTED STOCK AND THE RIGHT TO RECEIVE DIVIDENDS THEREON.  THE DEFERRED
DIVIDENDS SHALL BE HELD BY THE CORPORATION FOR THE ACCOUNT OF THE GRANTEE UNTIL
THE LAPSE DATE, AT WHICH TIME THE DIVIDENDS, WITH NO INTEREST THEREON, SHALL BE
PAID TO THE GRANTEE OR HER/HIS ESTATE, AS THE CASE MAY BE.  NOTWITHSTANDING THE
FOREGOING, PRIOR TO THE LAPSE DATE, THE GRANTEE SHALL NOT BE ENTITLED TO
TRANSFER, SELL, PLEDGE, HYPOTHECATE OR ASSIGN ANY SHARES OF RESTRICTED STOCK
(COLLECTIVELY, THE “TRANSFER RESTRICTIONS”).


 


3.             VESTING; LAPSE OF RESTRICTIONS.


 


3.1           THE TRANSFER RESTRICTIONS WITH RESPECT TO ALL THE SHARES OF
RESTRICTED STOCK GRANTED UNDER THIS AGREEMENT SHALL LAPSE ON SEPTEMBER 30, 2008
(THE “LAPSE DATE”), PROVIDED THAT THE GRANTEE CONTINUES TO BE AN EMPLOYEE OF THE
CORPORATION (OR ANY WHOLLY OWNED SUBSIDIARY OF THE CORPORATION) UNTIL SUCH LAPSE
DATE; PROVIDED, HOWEVER, THAT THE TRANSFER

 

--------------------------------------------------------------------------------


 


RESTRICTIONS WITH RESPECT TO ALL SHARES OF RESTRICTED STOCK GRANTED HEREUNDER
SHALL LAPSE, IF SOONER (I) ON THE DATE OF THE GRANTEE’S DEATH, OR (II) ON THE
DATE OF THE TERMINATION OF THE GRANTEE’S EMPLOYMENT BY THE CORPORATION OTHER
THAN FOR “CAUSE” (AS DEFINED IN THE RETENTION AGREEMENT BETWEEN THE GRANTEE AND
LENOX, INCORPORATED DATED AS OF FEBRUARY 22, 2005 (THE “RETENTION AGREEMENT”))
AND SUCH RESTRICTED STOCK IS ISSUED TO GRANTEE IN LIEU OF “SEVERANCE BENEFITS”
(AS DEFINED IN THE RETENTION AGREEMENT) IN ACCORDANCE WITH THE TERMS OF THE
LETTER AGREEMENT BY AND AMONG THE GRANTEE, THE CORPORATION AND LENOX,
INCORPORATED DATED OCTOBER 20, 2005 (EACH, A “LAPSE DATE”).  NOTWITHSTANDING
ANYTHING IN THE VESTING ACCELERATION PROVISION CONTAINED IN THE PROVISO OF THE
PRECEDING SENTENCE TO THE CONTRARY, IN NO EVENT SHALL THE GRANTEE BE VESTED OR
OTHERWISE ENTITLED TO MORE THAN ONE HUNDRED PERCENT (100%) OF THE SHARES OF
RESTRICTED STOCK GRANTED PURSUANT TO SECTION 1.1 ABOVE.


 


3.2           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, UPON
THE TERMINATION OF THE GRANTEE’S EMPLOYMENT OTHER THAN AS A RESULT OF SUCH
EVENTS SET FORTH IN SECTION 3.1, ALL SHARES OF RESTRICTED STOCK IN RESPECT OF
WHICH THE TRANSFER RESTRICTIONS HAVE NOT PREVIOUSLY LAPSED IN ACCORDANCE WITH
SECTION 3.1 HEREOF SHALL BE FORFEITED AND AUTOMATICALLY TRANSFERRED TO AND
REACQUIRED BY THE CORPORATION AT NO COST TO THE CORPORATION, AND NEITHER THE
GRANTEE NOR ANY HEIRS, EXECUTORS, ADMINISTRATORS OR SUCCESSORS OF SUCH GRANTEE
SHALL THEREAFTER HAVE ANY RIGHT OR INTEREST IN SUCH SHARES OF RESTRICTED STOCK.


 


4.             ESCROW AND DELIVERY OF SHARES.


 


4.1           CERTIFICATES (OR AN “ELECTRONIC “BOOK ENTRY” ON THE BOOKS OF THE
CORPORATION’S STOCK TRANSFER AGENT) REPRESENTING THE SHARES OF RESTRICTED STOCK
SHALL BE ISSUED AND HELD BY THE CORPORATION (OR ITS STOCK TRANSFER AGENT) IN
ESCROW (TOGETHER WITH ANY STOCK TRANSFER POWERS WHICH THE CORPORATION MAY
REQUEST OF GRANTEE) AND SHALL REMAIN IN THE CUSTODY OF THE CORPORATION (OR ITS
STOCK TRANSFER AGENT) UNTIL (I) THEIR DELIVERY TO THE GRANTEE OR HIS/HER ESTATE
AS SET FORTH IN SECTION 4.2 HEREOF, OR (II) THEIR FORFEITURE AND TRANSFER TO THE
CORPORATION AS SET FORTH IN SECTION 3.2 HEREOF. THE APPOINTMENT OF AN
INDEPENDENT ESCROW AGENT SHALL NOT BE REQUIRED.


 


4.2           (A)           SUBJECT TO PARAGRAPH (B) OF THIS SECTION 4.2,
CERTIFICATES (OR AN ELECTRONIC “BOOK ENTRY”) REPRESENTING THOSE SHARES OF
RESTRICTED STOCK IN RESPECT OF WHICH THE TRANSFER RESTRICTIONS HAVE LAPSED
PURSUANT TO SECTION 3.1 HEREOF SHALL BE DELIVERED TO THE GRANTEE AS SOON AS
PRACTICABLE FOLLOWING THE LAPSE DATE, SUBJECT TO THE APPLICATION OF SECTION 8
BELOW.


 

(b)           Certificates (or an electronic “book entry”) representing those
shares of Restricted Stock in respect of which the Transfer Restrictions have
lapsed pursuant to Section 3.1 upon the Grantee’s death shall be delivered to
the executors or administrators of the Grantee’s estate as soon as practicable
following the Lapse Date and the Corporation’s receipt of notification of the
Grantee’s death, accompanied by an official death certificate.

 

(c)           The Grantee, or the executors or administrators of the Grantee’s
estate, as the case may be, may receive, hold, sell or otherwise dispose of
those shares of Restricted Stock delivered to him or her pursuant to paragraphs
(a) or (b) of this Section 4.2 free and clear of the Transfer Restrictions, but
subject to compliance with all federal and state securities laws.

 

2

--------------------------------------------------------------------------------


 


4.3           (A)           EACH STOCK CERTIFICATE ISSUED PURSUANT TO
SECTION 4.1 SHALL BEAR A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

This certificate and the shares of stock represented hereby are subject to the
terms and conditions applicable to Restricted Stock contained in the 2004 Stock
Incentive Plan (the “Plan”) and a Restricted Stock Agreement (the “Agreement”)
between the Corporation and the registered owner of the shares represented
hereby. Release from such terms and conditions shall be made only in accordance
with the provisions of the Plan(s) and the Agreement, copies of which are on
file in the office of the Secretary of the Corporation.

 

(b)           As soon as practicable following a Lapse Date, the Corporation
shall issue a new certificate (or electronic “book entry”) for shares of the
Restricted Stock which have become non-forfeitable in relation to such Lapse
Date, which new certificate (or electronic “book entry”) shall not bear the
legend set forth in paragraph (a) of this Section 4.3 and shall be delivered in
accordance with Section 4.2 hereof.

 


5.             DIVIDENDS.  ALL DIVIDENDS DECLARED AND PAID BY THE CORPORATION ON
SHARES OF RESTRICTED STOCK SHALL BE DEFERRED UNTIL THE LAPSING OF THE TRANSFER
RESTRICTIONS PURSUANT TO SECTION 3.1.  THE DEFERRED DIVIDENDS SHALL BE HELD BY
THE CORPORATION FOR THE ACCOUNT OF THE GRANTEE UNTIL THE LAPSE DATE, AT WHICH
TIME THE DIVIDENDS, WITH NO INTEREST THEREON, SHALL BE PAID TO THE GRANTEE OR
HER/HIS ESTATE, AS THE CASE MAY BE.  UPON THE FORFEITURE OF THE SHARES OF
RESTRICTED STOCK PURSUANT TO SECTION 3.2, ANY DEFERRED DIVIDENDS SHALL ALSO BE
FORFEITED TO THE CORPORATION.


 


6.             NO RIGHT TO CONTINUED EMPLOYMENT.  NOTHING IN THIS AGREEMENT OR
THE PLAN SHALL BE INTERPRETED OR CONSTRUED TO CONFER UPON THE GRANTEE ANY RIGHT
WITH RESPECT TO CONTINUED EMPLOYMENT  NOR SHALL THIS AGREEMENT OR THE PLAN
INTERFERE IN ANY WAY WITH THE RIGHT OF THE CORPORATION TO TERMINATE THE
GRANTEE’S EMPLOYMENT AT ANY TIME.


 


7.             ADJUSTMENTS UPON CHANGE IN CAPITALIZATION.  IF, BY OPERATION OF
SECTION 10 OF THE PLAN, THE GRANTEE SHALL BE ENTITLED TO NEW, ADDITIONAL OR
DIFFERENT SHARES OF STOCK OR SECURITIES OF THE CORPORATION OR ANY SUCCESSOR
CORPORATION OR ENTITY OR OTHER PROPERTY, SUCH NEW, ADDITIONAL OR DIFFERENT
SHARES OR OTHER PROPERTY SHALL THEREUPON BE SUBJECT TO ALL OF THE CONDITIONS AND
RESTRICTIONS WHICH WERE APPLICABLE TO THE SHARES OF RESTRICTED STOCK IMMEDIATELY
PRIOR TO THE EVENT AND/OR TRANSACTION THAT GAVE RISE TO THE OPERATION OF
SECTION 10 OF THE PLAN.


 


8.             MODIFICATION OF AGREEMENT.  EXCEPT AS SET FORTH IN THE PLAN AND
HEREIN, THIS AGREEMENT MAY BE MODIFIED, AMENDED, SUSPENDED OR TERMINATED, AND
ANY TERMS OR CONDITIONS MAY BE WAIVED, BUT ONLY BY A WRITTEN INSTRUMENT EXECUTED
BY THE PARTIES HERETO.


 


9.             SEVERABILITY.  SHOULD ANY PROVISION OF THIS AGREEMENT BE HELD BY
A COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE OR INVALID FOR ANY REASON,
THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED BY SUCH HOLDING
AND SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR TERMS.

 

3

--------------------------------------------------------------------------------


 


10.           GOVERNING LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.


 


11.           SUCCESSORS IN INTEREST.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON ANY SUCCESSOR TO THE CORPORATION.  THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF THE GRANTEE’S HEIRS, EXECUTORS, ADMINISTRATORS AND
SUCCESSORS.  ALL OBLIGATIONS IMPOSED UPON THE GRANTEE AND ALL RIGHTS GRANTED TO
THE CORPORATION UNDER THIS AGREEMENT SHALL BE BINDING UPON THE GRANTEE’S HEIRS,
EXECUTORS, ADMINISTRATORS AND SUCCESSORS.


 

 

DEPARTMENT 56, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:

Timothy Schugel

 

 

Title:

CFO

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Number of Shares of Restricted Stock

 

Hereby Granted:

 

 

 

4

--------------------------------------------------------------------------------